COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-09-105-CV
 
 
JESSIE M. LUYEHO                                                              APPELLANT
 
                                                   V.
 
MOKAYA O. PETERSON                                                          APPELLEE
 
                                              ------------
 
           FROM THE 141ST
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




This court received Appellant Jessie M. Luyeho=s brief
on July 28, 2009.  On August 5, 2009, we
notified Appellant by letter that her brief was defective because it failed to
comply with rules 9.4(h) and 38.1(a), (c), (d), (e), (g), (i), and (k) of the
Texas Rules of Appellate Procedure.[2]  In the letter, we instructed Appellant to
file a corrected brief by August 17, 2009 that complies with the
above-referenced rules.  We warned
Appellant that the failure to file a corrected brief that complies with the
rules could result in the dismissal of her appeal.[3]
On August 17, 2009, we received Appellant=s
corrected brief.  The brief, however, is
still defective because it fails to comply with rule 38.1(d), (g), and (i) in
that it contains no record references or citations to legal authorities.[4]
Because we gave Appellant notice of the defects
in her brief and because she failed to cure those defects, we deny her pending
motion and dismiss this appeal for want of prosecution.[5]
PER
CURIAM
 
PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.
 
DELIVERED:  August 31, 2009




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 9.4(h),
38.1(a), (c), (d), (e), (g), (i), (k).


[3]See Tex. R. App. P. 42.3(b),
(c).


[4]See Tex. R. App. P. 38.1(d),
(g), (i). 


[5]See Tex. R. App. P. 42.3(b),
(c), 43.2(f).